                  Case 1:20-cv-00530-NONE-JLT Document 18 Filed 07/17/20 Page 1 of 4

              1   WINTERS & ASSOCIATES
                  Jack B. Winters, Jr. (SBN 82998)
              2   Georg M. Capielo (SBN 245491)
                  Sarah Ball (SBN 292337)
              3   8489 La Mesa Boulevard
                  La Mesa, California 91942
              4   Tel: (619) 234-9000; Fax: (619) 750-0413
                  Email: jackbwinters@earthlink.net
              5   Email: gcapielo@einsurelaw.com
                  Email: sball@einsurelaw.com
              6
                NICHOLAS & TOMASEVIC, LLP
              7 Craig M. Nicholas (SBN 178444)
                Alex Tomasevic (SBN 245598)
              8 225 Broadway, 19th Fl.
                San Diego, CA 92101
              9 Tel: (619) 325-0492; Fax: (619) 325-0496
                cnicholas@nicholaslaw.org
             10 atomasevic@nicholaslaw.org

             11   Attorneys for Plaintiff BEVERLY ALLEN,
                  Individually, and on Behalf of the Class
             12
                MAYNARD, COOPER & GALE, LLP
             13 Nicholas J. Boos (SBN 233399)
                600 Montgomery St., Ste. 2600
             14 San Francisco, CA 94111
                Tel: (415) 646-4700; Fax: (205) 254-1999
             15 nboos@maynardcooper.com

             16 Attorneys for Defendants
                PROTECTIVE LIFE INSURANCE COMPANY and
             17 EMPIRE GENERAL LIFE ASSURANCE CORPORATION

             18                      UNITED STATES DISTRICT COURT
             19                     EASTERN DISTRICT OF CALIFORNIA
             20   BEVERLY ALLEN, Individually, and       No.: 1:20-cv-0053-NONE-JLT
                  on Behalf of the Class,
             21                                          JOINT STIPULATION TO CONTINUE
                                    Plaintiff,           BRIEFING SCHEDULE RE
             22          vs.                             DEFENDANTS’ MOTIONS; AND
                                                         ORDER
             23 PROTECTIVE LIFE INSURANCE
                COMPANY, a Tennessee Corporation;
             24 EMPIRE GENERAL LIFE
                INSURANCE COMPANY, an
             25 Alabama Corporation,

             26                     Defendants.
             27

             28
05492049.1               JT STIP TO CONTIN BRFNG SCHED; ORDER – 1:20-CV-00530-NONE-JLT
                  Case 1:20-cv-00530-NONE-JLT Document 18 Filed 07/17/20 Page 2 of 4

              1          Plaintiff BEVERLY ALLEN, Individually, and on Behalf of the Class
              2   ("Plaintiff") and Defendants PROTECTIVE LIFE INSURANCE COMPANY and
              3   EMPIRE GENERAL LIFE ASSURANCE CORPORATION1 (collectively,
              4   "Defendants"), by and through undersigned counsel, hereby stipulate as follows,
              5   subject to the approval of the Court:
              6          WHEREAS, on June 22, 2020, Defendants filed a Motion to Dismiss (ECF
              7   12). The hearing date for this motion is currently set for August 4, 2020. Plaintiff
              8   intends to oppose Defendants’ Motion to Dismiss.
              9          WHEREAS, on June 22, 2020, Defendants filed a Motion to Stay Discovery
             10   (ECF 13). The hearing date for this motion is currently set for August 4, 2020. Per
             11   L.R. 251, the parties are required to participate in and file a Joint Statement re:
             12   Discovery Disagreement at least seven days prior to the hearing.
             13          WHEREAS, the parties have met and conferred and are familiar with the
             14   legal and factual issues in this case and asserted in the Motion to Dismiss and
             15   Motion to Stay. Both parties agree that in light of this week’s government orders
             16   regarding the Covid 19 pandemic, that extensions of time to oppose and reply to the
             17   Motion to Dismiss and to prepare a Joint Statement re: Discovery Disagreement are
             18   necessary and reasonable, and that ultimately the Court would also benefit from
             19   more time to brief the issues presented by the motions.
             20          NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between
             21   Plaintiff and Defendants, through their respective counsel, to the following briefing
             22   and hearing schedule for the Motion to Dismiss and the Motion to Stay Discovery:
             23          1.     Plaintiffs will have until August 11, 2020, to file her opposition in
             24   response to Defendants’ Motion to Dismiss;
             25          2.     Defendants’ reply to Plaintiff's opposition shall be due on or before
             26   August 25, 2020;
             27   1
                    Defendants contend that Empire General Life Assurance Corporation is incorrectly identified in
             28   the Complaint as Empire General Life Insurance Company.
05492049.1                                             2
                          JT STIP TO EXTEND BRFNG SCHED; ORDER – 1:20-CV-00530-NONE-JLT
                  Case 1:20-cv-00530-NONE-JLT Document 18 Filed 07/17/20 Page 3 of 4

              1            3.   The current August 4, 2020, hearing date for Defendants’ Motion to
              2   Dismiss will be continued to September 1, 2020, or on a date convenient for the
              3   Court;
              4            4.   The current August 4, 2020, hearing date for Defendants’ Motion to
              5   Stay Discovery will be continued to September 1, 2020, or on a date convenient for
              6   the Court, and the Joint Statement re: Discovery Disagreement will be filed
              7   accordingly on or before August 25, 2020; and
              8            5.   The parties further agree that this case is in its early stages and that no
              9   party is prejudiced by the proposed stipulated schedule.
             10

             11   IT IS SO STIPULATED:
                  DATED: July 16, 2020                     WINTERS & ASSOCIATES
             12

             13                                            /s/Jack B. Winters, Jr.
                                                           Attorneys for Plaintiff BEVERLY
             14
                                                           ALLEN, Individually, and on Behalf
             15                                            of the Class
                                                           Email: jackbwinters@earthlink.net
             16

             17                                            NICHOLAS & TOMASEVIC, LLP
                                                           Craig M. Nicholas (SBN 178444)
             18
                                                           Alex Tomasevic (SBN 245598)
             19                                            cnicholas@nicholaslaw.org
                                                           atomasevic@nicholaslaw.org
             20

             21                                            Attorneys for Plaintiff BEVERLY
             22
                                                           ALLEN, Individually, and on Behalf
                                                           of the Class
             23

             24
                  DATED: July 16, 2020                     MAYNARD, COOPER & GALE, LLP

             25                                            /s/Nicholas J. Boos
             26
                                                           Attorneys for Defendants
                                                           PROTECTIVE LIFE INSURANCE
             27                                            COMPANY and EMPIRE GENERAL
             28                                            LIFE ASSURANCE CORPORATION
05492049.1                                               3
                            JT STIP TO EXTEND BRFNG SCHED; ORDER – 1:20-CV-00530-NONE-JLT
                  Case 1:20-cv-00530-NONE-JLT Document 18 Filed 07/17/20 Page 4 of 4

              1                                         ORDER
              2
                        In accordance with the parties’ joint stipulation:
                        1.     The current August 4, 2020, hearing date for Defendants’ Motion to
              3
                  Dismiss (Doc. No. 12) will be continued to September 1, 2020, although the parties
              4
                  are reminded that pursuant to the Standing Order Re Judicial Emergency issued
              5
                  April 14, 2020, (Doc. No. 3-3), the matter will be taken under submission on the
              6
                  papers pursuant to Local Rule 230(g) and the hearing date serves only to set the
              7
                  deadlines for the filing of any oppositions or replies.
              8
                        2.     The current August 4, 2020, hearing date for Defendants’ Motion to
              9
                  Stay Discovery (Doc. No. 13) will be continued to September 1, 2020; and the
             10
                  Joint Statement re: Discovery Disagreement will be filed accordingly on or before
             11
                  August 25, 2020; and
             12

             13   IT IS SO ORDERED.

             14      Dated:   July 17, 2020
             15                                               UNITED STATES DISTRICT JUDGE

             16

             17

             18

             19
             20

             21

             22

             23

             24

             25

             26
             27

             28
05492049.1                                             4
                          JT STIP TO EXTEND BRFNG SCHED; ORDER – 1:20-CV-00530-NONE-JLT
